DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 28 May 2021, has been reviewed and entered.  Claims 1-14 and 16-20 are amended and claims 14-20 are previously withdrawn, leaving claims 1-20 pending with claims 1-13 presented for examination.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 28 May 2021 have been fully considered but they are not persuasive.
Applicant’s amendments overcome the 112 rejections and the rejections are withdrawn (Remarks page 10).
Applicant’s arguments are drawn to amended subject matter and are addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “end panel” (claims 2-7 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Based upon the claim 7 recitation, “an end panel folded onto a top edge of the resilient sheet to form a lid configured to cover an object” and the pp 0062 disclosure, “the first unexposed panel 900 serves as a cap, lid, or cover for objects 1100 placed within the interior 1010 of the pocket 800” Examiner believes the claimed “end panel” is equivalent to the disclosed “first unexposed panel 900.”  Amending the claims to replace “end panel” with –unexposed panel—OR an amendment to the specification making clear the first unexposed panel 900 is an “end panel” would be sufficient to overcome this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick (US 20130305433 A1) in view of Overton (US 2008/0190980).

As to claim 1, Hedrick discloses a method of storing an object in a garment including a waistband pocket, the method comprising:
obtaining a garment (“pocketed athletic garment,” title) including:
a waistband (waistband 150) defining an interior, user-facing surface (fig 4) and an opposite, exterior surface (fig 4), the waistband including a top edge (at seam 164) and a bottom edge (at seam 158), a leg portion coupled to the bottom edge of the waistband (inner layer 120), and a dynamic pocket (pockets 160 between inner 152 and outer layers 154 of the waistband, see pp 0024) comprising a resilient sheet (outer layer 154, which is interior to layer 152 of waistband 160, as shown in fig 4) coupled to the interior surface of the waistband such that a pocket cavity is defined between the resilient sheet and the interior surface of the waistband (160) and such that an opening of the dynamic pocket is defined between a top edge of the resilient sheet and a top edge of the waistband (165, fig 4).

Overton teaches a similar dynamic pocket (“belt with expandable pouch,” title) comprising a resilient sheet (pouch material 11, pp 0031 discloses elastic/ expandable fabric) comprising a plurality of panels (see annotated fig 7 below) folded along a plurality of fold lines (see annotated fig 7 below),
wherein the plurality of panels are configured to unfold along the plurality of fold lines to increase a height of the resilient sheet (capable of unfolding and intended to unfold, pp 0049-0050 and figs 1-14); unfolding the plurality of panels to increase the height of the resilient sheet (figs 3, 6, 7, 8, 9, and 12); and
inserting an object into the pocket cavity (30, 50, 51, and/ or 52).
Hedrick and Overton are drawn to waistband-carried pockets with similar structures.  The only difference in the pocket structures is that Overton’s waistband is fixed to the side edges of the pocket and does not extend over the front side of the pocket as required by the claim, and Hedrick’s resilient sheet does not have the claimed fold line.  One of ordinary skill in the art would expect replacing one waistband pocket structure with another to be a matter of obviousness.  Furthermore, providing Overton’s plurality of panels behind Hedrick’s waistband would provide a smooth appearance for the waistband and provide additional storage space. 
It would have been obvious to one of ordinary skill in the art to provide the waistband pocket of Hedrick with the resilient sheet of Overton secured to the waistband to define a pocket interior between the interior surface of the waistband and 

    PNG
    media_image1.png
    778
    1350
    media_image1.png
    Greyscale


As to claim 2, Hedrick as modified discloses the method according to claim 1, wherein the resilient sheet is folded along a first fold line of the plurality of fold lines to define an end panel folded onto the resilient sheet such that the end panel is positioned within the pocket cavity (Overton 46 in figs 5 and 7, and annotated fig 7 above).  

As to claim 3, Hedrick as modified discloses the method according to claim 2, wherein the method further comprises positioning the object between the end panel and the resilient sheet (Overton figs 3, 7, 9).  



As to claim 5, Hedrick as modified discloses the method according to claim 1, wherein: the plurality of panels are configured to unfold along the plurality of fold lines to increase the height of the resilient sheet beyond the top edge of the waistband (capable of unfolding and intended to unfold as shown in Overton figures 3, 6, 7, 8, 9, and 12); and the method further comprises unfolding the plurality of panels to increase the height of the resilient sheet beyond the top edge of the waistband (Overton figures 3, 6, 7, 8, 9, and 12).  

As to claim 6, Hedrick as modified discloses the method according to claim 1, wherein the resilient sheet is folded along a first fold line to define an end panel (Overton 46 in figs 5 and 7 and annotated 7 above); the first fold line defines a top edge of the resilient sheet (Overton figs 1, 2, 5, 10, 11); and the method comprises unfolding the plurality of panels to increase the height of the top edge of the resilient sheet beyond the top edge of the waistband (Overton figures 3, 6, 7, 8, 9, and 12).  


donning a garment (“pocketed athletic garment,” title, and pp 0020 discloses donning the garment) including:
a waistband (waistband 150) defining an interior, user-facing surface (fig 4) and an opposite, exterior surface (fig 4), the waistband including a top edge (at seam 164) and a bottom edge (at seam 158), a leg portion coupled to the bottom edge of the waistband (inner layer 120), and a waistband pocket on the interior surface of the waistband (pockets 160 between inner 152 and outer layers 154 of the waistband, see pp 0024), the waistband pocket comprising a resilient sheet (outer layer 154, which is interior to layer 152 of waistband 160, as shown in fig 4) secured to the waistband to define a pocket interior between the interior surface of the waistband and the resilient sheet.
Hedrick does not disclose the resilient sheet including a fold line defining an end panel folded onto a top edge of the resilient sheet to form a lid configured to cover an object, the end panel being at least partially disposed within the pocket interior; inserting the object into the pocket interior; and positioning the object between the end panel and the resilient sheet such that the object is covered by the lid.  
Overton teaches a similar waistband pocket (“belt with expandable pouch,” title) including a resilient sheet (pouch material 11, pp 0031 discloses elastic/ expandable fabric) the resilient sheet including a fold line defining an end panel folded onto a top edge of the resilient sheet to form a lid configured to cover an object (see annotated fig 7 below), inserting the object into the pocket interior (fig 7); and positioning the object 
Hedrick and Overton are drawn to waistband-carried pockets with similar structures.  The only difference in the pocket structures is that Overton’s waistband is fixed to the side edges of the pocket and does not extend over the front side of the pocket as required by the claim, and Hedrick’s resilient sheet does not have the claimed fold line.  One of ordinary skill in the art would expect replacing one waistband pocket structure with another to be a matter of obviousness.  Furthermore, providing Overton’s plurality of panels behind Hedrick’s waistband would provide a smooth appearance for the waistband and provide additional storage space. 
It would have been obvious to one of ordinary skill in the art to provide the waistband pocket of Hedrick with the resilient sheet of Overton secured to the waistband to define a pocket interior between the interior surface of the waistband and the resilient sheet, the end panel being at least partially disposed within the pocket interior, for the purpose of providing a pocket that is expandable to accommodate objects larger than the height of the waistband as shown in Overton fig 3.

    PNG
    media_image1.png
    778
    1350
    media_image1.png
    Greyscale

As to claim 8, Hedrick as modified discloses the method according to claim 7, wherein the resilient sheet comprises a plurality of panels folded along a plurality of fold lines (Overton pp 0049 discloses pleats which are the functional and structural equivalent of folds, fig 7);
the plurality of panels are configured to unfold along the plurality of fold lines to increase a height of the resilient sheet (Overton pp 0049-0050 and figs 1-14); and
the method comprises unfolding the plurality of panels along the plurality of fold lines to increase the height of the resilient sheet (Overton figs 3, 6, 7, 8, 9, and 12).  

As to claim 9, Hedrick as modified discloses the method according to claim 7, wherein:
the resilient sheet comprises a plurality of folds (Overton pp 0049 discloses pleats which are the functional and structural equivalent of folds, fig 7);

the method further comprises unfolding the resilient folded sheet from the first configuration to the second configuration (Overton pp 0049-0050 and figs 1-14).  

As to claim 10, Hedrick as modified discloses the method according to claim 7, wherein: the end panel includes a binding located along an edge of the end panel (Overton 17 and/ or 18); and positioning the object further comprises sliding the edge of the end panel including the binding along the object (moving an object such as shown in fig 3 from inside the pocket to outside the pocket necessarily includes sliding the binding 17/18 along the object/ the object along the binding, as the binding is the opening into the pocket).  

As to claim 11, Hedrick as modified discloses the method according to claim 7, wherein the resilient sheet includes:
a bottom edge secured to a waistband bottom edge via stitching (Hedrick 158);
a first lateral side and a second lateral side (Hedrick at 162 and Overton between 19a and 26 and 19b and 26 as shown in fig 1); and
each of the first lateral side and the second lateral side is secured to the waistband via stitching (Hedrick 158 and Overton pp 0038, 0047, and/ or 19a, 19b).  


insertion of the object into the pocket interior unfolds the resilient sheet (Overton pp 0049-50, Overton figs 3, 6, 7, 8, 9, and 12).  

As to claim 13, Hedrick as modified discloses the method according to claim 7, wherein: the resilient sheet is configured to apply increasing tension to the object as a load on the waistband increases (capable of applying, due to the stretchable fabric disclosed in Overton pp 0046); and the method further comprises applying the load on the waistband (Overton pp 0050 discloses tension force exerted by the material).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732